         Case
          Case8:20-ap-01048-SC
               8:20-ap-01048-SC Doc
                                 Doc3-1 Filed04/24/20
                                     4 Filed  04/14/20 Entered
                                                         Entered04/24/20
                                                                  04/14/2020:01:59
                                                                           11:18:08 Desc
                                                                                     Desc
                                   AP-Summons
                                 Main Document PagePage1 1ofof4 5


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Darren G Smith
Law Office of Darren G. Smith
260 Newport Center Dr Ste 100
Newport Beach, CA 92660
(949) 233−4534




Plaintiff or Attorney for Plaintiff

                                        UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA − SANTA ANA
In re:

                                                                              CASE NO.:    8:20−bk−10032−SC

Christina Olinger                                                             CHAPTER:     7


                                                                              ADVERSARY NUMBER:         8:20−ap−01048−SC
                                                               Debtor(s).

Ron Rosenbaum


                                                               Plaintiff(s)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                    CONFERENCE IN ADVERSARY
Christina Olinger                                                                    PROCEEDING [LBR 7004−1]
(See Attachment A for names of additional defendants)
                                                           Defendant(s)



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
05/14/2020. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                July 1, 2020
             Time:                10:00 AM
             Hearing Judge:       Scott C Clarkson
             Location:            411 W Fourth St., Crtrm 5C, Santa Ana, CA 92701



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC
       Case8:20-ap-01048-SC
      Case  8:20-ap-01048-SC Doc
                              Doc3-1
                                  4 Filed
                                     Filed04/24/20
                                           04/14/20 Entered
                                                      Entered04/24/20
                                                               04/14/2020:01:59
                                                                        11:18:08 Desc
                                                                                  Desc
                              Main Document Page
                                AP-Summons      Page2 2ofof4 5


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: April 14, 2020




                                                                                        By:        "s/" Nickie Bolte
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC
       Case8:20-ap-01048-SC
      Case  8:20-ap-01048-SC Doc
                              Doc3-1
                                  4 Filed
                                     Filed04/24/20
                                           04/14/20 Entered
                                                      Entered04/24/20
                                                               04/14/2020:01:59
                                                                        11:18:08 Desc
                                                                                  Desc
                              Main Document Page
                                AP-Summons      Page3 3ofof4 5



                                                     ATTACHMENT A
                                              Names of plaintiffs and defendants



Plaintiff(s):                                                                Defendant(s):
Ron Rosenbaum                                                                Christina Olinger
                                                                             Velocity Manufacturing Group, LLC, a Delaware Limited
                                                                             Liability Company
                                                                             Grasshopper, LLC
                                                                             F3 Custom, LLC
                                                                             Su T. Dang




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

                                                             ATTACHMENT A
          Case 8:20-ap-01048-SC
          Case 8:20-ap-01048-SC Doc
                                 Doc3-1
                                     4 Filed
                                         Filed04/24/20
                                               04/14/20 Entered
                                                         Entered 04/24/20 20:01:59 Desc
                                                                 04/14/20 11:18:08 Desc
                                 Main  Document     Page
                                   AP-Summons Page 4 of 44 of 5



                                               PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

260 Newport Center Drive, Suite 100
Newport Beach, CA 92660

A true and corred copy of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY
PROCEEDING [LBR 7004-1] and (2) the accompanying pleading(s) entitled:
COMPLAINT TO DETERMINE DISCHARGEABIUlY OF DEBT PURSUANT TO 11 U.S.C. SECTION 523(a}(2                                        TO OBJECT TO DEBTOR'S
DISCHARGE PURSUANT to 11 O.s.c. SECTIOIQ ffl. ANO to Avolo FRAUDULENT ffiANsFER OF ESTA
                                                                                      �
                                                                                        PROPER'rY p\JRSOANf to
11 U.S.C. SECTIONS 548 and 544(b); U.S. BANKRUPTCY COURT EARLY MEETING OF COUNSEL AND STATUS CONFERENCE INSTRUCTIONS

will be served or was served (a) on the judge in chambers in the fonn and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

  1. TO BE SERVED BY TI-IE COURT� NOTICE OF ELECTRONlfrAFILING (NEF): Pursuant to controlling General
  Orders and LBR, the foregoing documen wit be served by the court a NEF and hypertlnk to the document. On
  (date) 4/2�                   • I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
  determinedatthe    following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
  addresses stated below:
   Karen S Naylor (TR)        alane@ringstadlaw.com, knaylor@IQ71echnology.com
   Darren G Smith             darrensmithlaW@gmall.com
   United States Trustee (SA) ulllpregion16.sa.ecf@usdoj.gov


                                                                          r    Service infonnation continued on attached page
  2. SERVED BY UNITED STATES MAIL: On (date) 4/2412020                              , I served the following persons and/or
  entitles at the last known addresses m th!$ bankruptcy case or adversary proceeding by placing a true and correct
  copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
  Listing the Judge here constitutes a declaration that mailing to the judge will be comoleted no later than 24 hours after
  the document is filed.
   The Honorable Scott C. Clarkson
   United States Bankruptcy Court- Central District of Caifomia
   411 West Fourth Street, 5uita 5130
   Santa Ana, CA 92701--4593
                                                                          � Service information continued on attached page

  meijjod}or    e cbjiersofuientgyjervetfi;
   3. SERVED!� QVERNIGHtUIL£ACSIMILE TBANIMIUIQN QB EJIL'IL lstate

      = ....,,,....  _,             --,-
                                                          Pursuant to F.R.Civ.P.Sand/or controiffng LBR, on (date)
                                         , I served the following persons and/or entities by personal delivery, overnight mail service,
  -or-(fo_r th o_s_e_w h_o_c_o_n_se-nted in writing to such service method), by facsimile transmission and/or email as follows.
   Listing the Judge here constitutes a declaration that personal delivery on, or overnight mail to, the judgelYlll..tl.l
   completed no later than 24 hours after the document is filed.



                                                                          r
                                                                   Service infonnation continued on attached page
   I declare under penalty of perjury under the laws of the United States that the foregoing ls true and correct.

   4/24/
    __   '2020
           _ _ _ _ _ _ _...:N
                            ...a._n=~t; LonQ •
   Date                                     rintedName

                Thi& form is mandatory. It has been appnJV9(1 rcr use in lhe United States Bankruptcy Court for the Central District of California.
December 2016                                                                                   F 7004-1.SUMMONS.ADV.PROC




                        ········--   · ·-   -------
Case 8:20-ap-01048-SC         Doc 4 Filed 04/24/20 Entered 04/24/20 20:01:59          Desc
                              Main Document     Page 5 of 5



                           RON ROSENBAUM v. OLINGER, et al.
                               CASE NO. 8:20-ap-01048-SC
                                    SERVICE LIST



Christina Olinger                                Michael D. Franco, Esq.
130 Albert Place, Unit A                         261 North Sycamore Street
Costa Mesa, CA 92627-7544                        Santa Ana, CA 92701-4805

Defendant                                        Counsel for Defendant Christina Olinger

Su T. Dang
101 West McKnight Way #8325
Grass Valley, CA 95949

Defendant

Velocity Manufacturing Group, LLC
Attn: Christina Olinger, Authorized Agent for Service of Process
2911 West Warner Ave
Santa Ana, CA 92704

Defendant

Grasshopper, LLC
Attn: Christina Olinger, Authorized Agent for Service of Process
130 Albert Place, Unit A
Costa Mesa, CA 92627-7544

Defendant

F3 Custom, LLC
Attn: Su T. Dang, Authorized Agent for Service of Process
101 West McKnight Way #8325
Grass Valley, CA 95949

Defendant
